DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/20 has been entered.

Claim Status
3.  The amendment, filed 11/06/20, has been entered.  Claims 1, 6, 21, and 23 are pending and under examination. Claims 2-5, 7-20, and 22 are cancelled. Claim 23 is newly added. Claims 1 and 6 are amended.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 10/28/19:
The rejection of claims 1, 6 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Truong-Le et al. 2007 (US 7,258,873), found on page 3, under rejection 1, is withdrawn in light of Applicant’s amendments thereto; specifically limiting the cargo molecule to a drug, prodrug, enzyme, antigen, antibody or combination thereof.

The rejection of claims 1 and 6 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 7,919,096, found on page 7, under rejection 3, is withdrawn in light of Applicant’s amendments thereto; specifically the newly added limitation “...delivered for therapeutic or diagnostic purposes” is not found in the patented claims.

New Objections: Claim Objections
5.  Claim 23 is objected to because of the following informalities:  misspelled/incorrect word.  Newly added claim 23 recites “...“...delivering the biological vehicle with the cargo molecule bound thereto for therapeutic or diagnostic purposes in a manner causing release of the cargo module from the biological vehicle...” wherein the word “module” appears to be an accidental replacement of the word “molecule”; however, appropriate correction is required.

New Rejection: Claim Rejections - 35 USC § 112
6.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.  Claims 1, 6, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Newly amended claim 1 is now drawn to “...wherein the cargo molecule is carried by the biological vehicle until such a time as the cargo molecule is released from the biological vehicle once delivered for therapeutic or diagnostic purposes” which is indefinite because the newly added limitation appears to be in direct conflict with goal of preamble which is “A method for impregnating a biological vehicle with a cargo molecule...”. Thus, following the positively recited steps in the body of the claimed method does not lead to a biological vehicle impregnated with a cargo molecule, as the preamble requires.
	Similarly, newly added claim 23 is indefinite because the positively recited step of “...delivering the biological vehicle with the cargo molecule bound thereto for therapeutic or diagnostic purposes in a manner causing release of the cargo [molecule] from the biological vehicle” appears to be in direct conflict with the goal of the preamble. Thus, (a) it is unclear what this manner actually is (e.g. Is administration sufficient? Or is there another active step required?); and/or (b) how the goal of the preamble is achieved when this step is executed.  In addition, the claim recites the limitation "the cargo module" in line 3.  There is insufficient antecedent basis for this limitation in the claim (see Objection above).  
Therefore clarification is required to ascertain the metes and bounds of these claims.

New Rejection: Claim Rejections - 35 USC § 102
8.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

9.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.  Claims 1, 6, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sievers et al. 1997 (US 5,639,441).
	Instant claims are drawn to a method for impregnating a biological vehicle with a cargo molecule having no pre-existing affinity with the biological vehicle comprising mixing the biological vehicle and the cargo molecule in a suspension to create a cargo molecule and biological vehicle mixture, wherein the biological vehicle is a spore, cell, vims, or cell-derived vesicle; and the cargo molecule is a drug, prodrug, enzyme, antibody, antigen, or combination thereof; and placing the cargo molecule and biological vehicle mixture inside a pressure vessel; subjecting the cargo molecule and biological vehicle mixture to subcritical or supercritical fluid to affect the surface of the biological vehicle allowing the cargo molecule to bind to and penetrate the biological vehicle; returning pressure and temperature within the pressure vessel to ambient conditions; and recovering the biological vehicle with the cargo molecule bound thereto, wherein the cargo molecule is carried by the biological vehicle until such a time as the cargo molecule is released from the biological vehicle once delivered for therapeutic or 
Sievers teaches methods and a device (i.e. a pressure vessel) for forming fine particles of a substance comprising substantially dissolving or suspending said substance in a first nongaseous fluid to form a first solution or suspension; mixing said first solution or suspension with a second nongaseous fluid to form a composition comprising said substance; an immiscible mixture of said first and second nongaseous fluids; wherein at least one of said nongaseous fluids is a supercritical fluid; and rapidly reducing the pressure on said composition, whereby at least one of said nongaseous fluids becomes a gas, and whereby a gas-borne dispersion of said fine particles of said substance having an average diameter less than about 6.5 m is formed; wherein said fine particles comprise a physiologically active composition; wherein said physiologically active composition comprising enzymes and/or drugs (i.e. cargo molecules); wherein said fine particles also comprising delivery agents including viruses (i.e. biological vehicles; see columns 4-5 and 10; and Sievers claims 1, 18, 20, 21 and 28; meeting limitations found in instant claims 1, 6, and 21). Sievers teaches the supercritical fluids are formed by pressurizing the fluid above its critical pressure, mixing it with the solution of the desired substances, and heating the mixture above critical temperature (e.g. column 7). Sievers teaches the method includes in vivo or in vitro deposition (i.e. delivery thereof) of a therapeutically effective amount of fine particles of the substance on tissues of a patient (e.g. column 7; meeting broadest reasonable interpretation of newly amended claim 1 and newly added claim 23). 
With regards to “…for impregnating a biological vehicle with a cargo molecule…” in the preamble of claim 1, and the limitation “…to affect the surface of the biological resulting from the positively recited steps (i.e. all naturally occurring downstream mechanisms of action) cannot be separated from the steps per se (i.e. the positively recited steps) and that those mechanisms of action (i.e. the results thereof) did not need to be recognized at the time of the invention (see MPEP 2112.01; and Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)).
Therefore, Sievers anticipates the invention as claimed.

Maintained Rejection: Claim Rejections - 35 USC § 102
11.  Claims 1, 6, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensen 2011 (US 7,919,096).
Christensen teaches methods of making an immunogenic preparation comprising contacting whole microorganisms, including spores, (i.e. a biological vehicle) with a fluid comprising a chemical additive (i.e. a cargo molecule) and carbon dioxide at or near its supercritical pressure and temperature conditions (e.g. see Example 5, Table 2 and Christensen claim 1; meeting limitations found in instant claims 1 and 21).  Christensen teaches the chemical additives include peroxides and/or carboxylic acids (i.e. drugs; e.g. see Table 2 and Christensen claim 4; meeting limitations found in newly amended 
With regards to “…for impregnating a biological vehicle with a cargo molecule…” in the preamble of claim 1, and the limitation “…to affect the surface of the biological vehicle allowing the cargo molecule to bind to and penetrate the biological vehicle…” in claim 1; it is noted that the limitation does not add a positively recited step to the method, but rather, is an expression of the intended results of the positively recited steps of (a) mixing and (b) subjecting the cargo molecule and the biological vehicle mixture to subcritical or supercritical fluids (see also MPEP 2114.04).  In addition, it is noted that any and all, naturally-occurring biological, chemical and/or physical reactions resulting from the positively recited steps (i.e. all naturally occurring downstream mechanisms of action) cannot be separated from the steps per se (i.e. the positively recited steps) and that those mechanisms of action (i.e. the results thereof) did not need to be recognized at the time of the invention (see MPEP 2112.01; and Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)).
	Therefore, Christensen anticipates the invention as claimed. 
Applicant’s Arguments
12. Applicant argues Christensen does not anticipate the invention as amended because the cargo molecule has been narrowed to a drug, prodrug, enzyme, antibody, antigen, or combination thereof.

Response to Arguments
13.  Applicant’s arguments have been fully considered but are not persuasive.
	The Office disagrees with Applicant’s limited interpretation of the claims. Thus, this argument is not persuasive because chemical additives such as peroxides, for example, hydrogen peroxide, constitute a substance that would have a physiological effect when introduced to a body and thus meets the broadest reasonable interpretation of the highly generic term “drug”. Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

Conclusion
14. No claims are allowed.

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 

16.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
March 5, 2021